tcmemo_2004_287 united_states tax_court michael j barkley petitioner v commissioner of internal revenue respondent docket no filed date michael j barkley pro_se katheryn vetter and christian a speck for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure sec_6651 in an undetermined amount and sec_6654 of dollar_figure after concessions the issues for decision are whether petitioner may deduct from his gross_income under sec_402 one-half of the retirement distribution he received in whether petitioner is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 and whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely income_tax return 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency respondent determined that petitioner had unreported income in from the following sources dollar_figure of wages dollar_figure of interest_income dollar_figure of dividend income dollar_figure of capital_gain dollar_figure of rental income and dollar_figure of pension distribution petitioner conceded in the stipulation of facts that he and mrs barkley received the following amounts of income for dollar_figure of wages dollar_figure of interest_income dollar_figure of dividend income dollar_figure of capital_gain dollar_figure of rental income and dollar_figure of trust income on brief respondent made the following concessions petitioner is not liable for additions to tax under sec_6651 and sec_6654 petitioner is entitled to deduct expenses relating to his apartment rental_activity petitioner’s filing_status is married_filing_jointly and petitioner’s payment of dollar_figure made on or about date was incorrectly credited as dollar_figure and records will be corrected to accurately reflect the payment findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in manteca california when his petition in this case was filed petitioner was married to m jeanne barkley mrs barkley at all relevant times petitioner was born on date and mrs barkley was born on date on or about date mrs barkley was diagnosed with multiple sclerosis and she has been confined to a wheelchair since the beginning of at all relevant times petitioner and mrs barkley owned and managed a 43-unit apartment complex which consisted of five buildings petitioner and mrs barkley resided in one of the apartments and managed the remaining apartments on a daily basis year round mrs barkley screened and interviewed applicants while petitioner prepared vacant units for new tenants performed general outdoor maintenance hired independent contractors to address specific maintenance issues and collected rent payments in addition to operating the rental property petitioner worked as a computer programmer for pacific bell on date petitioner retired from pacific bell after years_of_service on date petitioner received a retirement distribution of dollar_figure the distribution his entire beneficial_interest in the pacific telesis group pension_plan the plan both petitioner and mrs barkley were years old when petitioner received the distribution in the documents he executed to receive the distribution petitioner as the plan participant elected to receive the distribution in a single payment although petitioner also elected not to have state or federal_income_tax withheld from the distribution dollar_figure of federal_income_tax percent of the distribution was withheld mrs barkley consented to petitioner’s receipt of the distribution and waived her right to joint_and_survivor_annuity payments after petitioner retired from pacific bell he started attending a local college to pursue a teaching certificate in music and drama in petitioner took only one voice class but in he was enrolled in several courses that required him to spend time reading writing papers and studying for examinations by date petitioner had dropped out of school completely because of the pressures of caring for mrs barkley and managing the apartment complex 3we assume and the parties have not disputed that the pacific telesis group pension_plan was a qualified_plan within the meaning of sec_401 petitioner did not file a timely federal_income_tax return and the record does not indicate that petitioner requested an extension of time to file petitioner also did not file timely income_tax returns for years before and after petitioner filed his return on date his return on date his return on date his return on date and his return on date on date respondent mailed to petitioner a notice_of_deficiency with respect to petitioner’s taxable_year in the notice_of_deficiency respondent determined that the full amount of the distribution was includable in his income respondent also determined that petitioner was liable for an addition_to_tax under sec_6651 for failure_to_file a timely income_tax return on date petitioner and mrs barkley filed a joint form_1040 u s individual_income_tax_return for on the form_1040 petitioner included the distribution in gross_income petitioner also reported that he owed an additional percent tax of dollar_figure for receiving an early distribution from the plan on date petitioner’s petition in this case was filed on date petitioner and mrs barkley filed a joint form 1040x amended u s individual_income_tax_return for the taxable_year on the form 1040x petitioner reported as gross_income only half of the distribution from the plan thus reducing his taxable_income by dollar_figure petitioner also reported that he owed an additional 10-percent tax for early distributions in the amount of dollar_figure on only one-half of the distribution petitioner prepared an amended petition in this case asserting the same position with respect to the distribution as that taken on his amended income_tax return the amended petition was filed on date i burden_of_proof opinion ordinarily a taxpayer has the burden of proving that the commissioner’s determination is in error rule a if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the secretary but only if the taxpayer has complied with substantiation 4petitioner’s petition was mailed on date requirements maintained all required records and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner does not contend that sec_7491 applies to this case in addition petitioner has not established that the requirements of sec_7491 have been satisfied consequently we hold that petitioner has the burden_of_proof as to any disputed factual issue see rule a although sec_7491 does not alter the general burden_of_proof rule established by sec_7491 it does require the commissioner to assume the burden of production with respect to penalties and additions to tax respondent has the burden of production with respect to the addition_to_tax under sec_6651 if respondent introduces sufficient credible_evidence to show that petitioner is liable for the sec_6651 addition_to_tax then petitioner has the burden of proving that he is not liable for the addition_to_tax see 116_tc_438 sec_7491 generally applies to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec a 112_stat_726 sec_7491 provides that notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title ii the proper tax treatment of the distribution gross_income includes income from whatever source derived including income from pensions and annuities sec_61 a distribution from a qualified_retirement_plan is includable in the distributee’s gross_income in the taxable_year of distribution sec_402 the distribution is includable in gross_income in the same manner as an annuity under sec_72 id unless the distribution qualifies for special tax treatment under sec_402 or is excluded under another provision petitioner argues that when he received the distribution mrs barkley became entitled to one-half of the distribution under california community_property law although petitioner admits that both halves of the distribution are includable in gross_income under sec_402 and that no part of sec_402 is applicable to his half of the distribution petitioner contends that under sec_402 he is entitled to deduct mrs barkley’s community_property interest equal to half of the distribution from his gross_income petitioner reasons that because sec_402 provides that the provisions of this subsection other than paragraph shall be applied without regard to community_property_laws all provisions of sec_402 relating to computing and qualifying for lump-sum averaging disappear with regard to mrs barkley’s community_property interest in the distribution leaving only the deduction authorized by sec_402 respondent on the other hand contends that petitioner must include the entire amount of the distribution in his gross_income respondent also contends that petitioner and mrs barkley are not eligible to claim the benefit of forward averaging under sec_402 because petitioner did not elect the application of sec_402 and because neither petitioner nor mrs barkley had attained the age of 59½ when petitioner received the distribution respondent further contends that sec_402 does not allow a deduction unless the amount deducted is also included in gross_income and is subject_to the separate tax imposed by sec_402 and that because mrs barkley is not a distributee she is not liable for any_tax on the distribution the parties’ arguments are difficult to understand given petitioner’s admissions that the entire distribution is includable in income on his joint federal_income_tax return and that sec_402 does not apply to his share of the distribution even if we assume for the sake of discussion that mrs barkley had a community_property interest in the distribution as petitioner contends the entire distribution must still be included in the income reported on the joint_return as we understand petitioner’s arguments what he is really contending is that he is entitled to deduct mrs barkley’s community_property interest equal to one-half of the distribution under sec_402 and e we shall assume without deciding that mrs barkley had a community_property interest in the distribution and direct our analysis to the operation of sec_402 and e as in effect for sec_402 d affords more favorable tax treatment to a qualified recipient of a distribution that meets the definition of lump sum distribution by enabling the recipient to elect to calculate a separate_income tax on the distribution using the special tax computation authorized by sec_402 hereinafter referred to as forward averaging under sec_402 a distribution that qualifies as a lump-sum_distribution eligible for forward averaging is taxed as if it were paid over years rather than in a single taxable_year if the taxpayer is eligible to elect and elects forward averaging sec_402 imposes a separate tax on the distribution which is computed under sec_402 and is added to the income_tax on the taxpayer’s other income the separate tax under sec_402 is equal to five times the tax computed using the rate for unmarried individuals on one-fifth of the total_taxable_amount of the sec_402 was repealed by the small_business job protection act of publaw_104_188 110_stat_1787 for taxable years beginning after date lump sum distribution less the minimum distribution allowance sec_402 in order to qualify for forward averaging under sec_402 the distribution must be a lump-sum_distribution within the meaning of sec_402 and the recipient must satisfy the requirements of sec_402 sec_402 defines lump-sum_distribution in pertinent part as follows a lump sum distribution --for purposes of this section and sec_403 the term lump sum distribution means the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee’s death ii after the employee attains age 59½ iii on account of the employee’s separation from the service or iv after the employee has become disabled within the meaning of sec_72 from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 or from a plan described in sec_403 clause iii of this subparagraph shall be applied only with respect to an individual who is an employee without regard to sec_401 and clause iv shall be applied only with respect to an employee within the meaning of sec_401 sec_402 provides that the separate tax authorized by sec_402 shall apply to a lump-sum_distribution with respect to an employee only if the amount is received on or after the date on which the employee has attained age 59½ and the taxpayer elects for the taxable_year to have all such amounts received during such taxable_year so treated petitioner the employee in question had not attained age 59½ when he received the distribution and neither he nor mrs barkley made the election required by sec_402 despite these hurdles petitioner nevertheless maintains that he is entitled to deduct one-half of the distribution under sec_402 sec_402 allows a taxpayer to deduct from gross_income the total_taxable_amount of a lump sum distribution for any taxable_year but only to the extent included in the taxpayer’s gross_income for such taxable_year petitioner argues that the deduction must be allowed because sec_402 provides that sec_402 other than sec_402 shall be applied without regard to community_property_laws petitioner cites no authority to support his interpretation of sec_402 and his argument is without merit for several reasons sec_402 unambiguously provides that a deduction for the total taxable amount8 of a lump-sum_distribution shall be allowed only to the extent the lump-sum_distribution is included in the taxpayer’s gross_income in the taxable_year for purposes of sec_402 the term lump sum distribution is a term of art referring to a distribution that meets the requirements of sec_402 and qualifies for the special tax treatment afforded thereby because the distribution was not received on or after petitioner attained the age of 59½ see sec_402 and b it was not a lump-sum_distribution eligible for forward averaging and consequently the special rules of sec_402 simply do not apply for the aforementioned reasons therefore we hold that petitioner may not deduct any portion of the distribution under sec_402 total_taxable_amount is defined by sec_402 as follows d total_taxable_amount --for purposes of this section and sec_403 the term total_taxable_amount means with respect to a lump sum distribution the amount of such distribution which exceeds the sum of-- i the amounts considered contributed by the employee determined by applying sec_72 reduced by any amounts previously distributed which were not includible in gross_income and ii the net_unrealized_appreciation attributable to that part of the distribution which consists of the securities_of_the_employer_corporation so distributed iii ten-percent additional tax on early distributions sec_72 imposes an additional tax of percent on the portion of a distribution from a qualified_retirement_plan that is includable in gross_income unless the distribution falls under one of the exceptions in sec_72 sec_72 provides the additional 10-percent tax does not apply to a distribution that is attributable to the employee’s being disabled within the meaning of sec_72 for purposes of sec_72 as relevant here the term employee includes any participant sec_72 petitioner argues that the 10-percent additional tax should not apply to mrs barkley’s half of the distribution because she was a vested plan participant by virtue of state community_property law and she received the distribution on account of her disability according to petitioner sec_72 broadens the definition of employee to include a plan participant who is otherwise not an employee petitioner relies on the definitions of vested_participant and inactive_participant in sec_417 and sec_418d to support his contention that mrs barkley was a plan participant respondent does not address whether mrs barkley was a participant rather he argues that although mrs barkley may have been disabled she was not an employee for purposes of the exception in sec_72 therefore respondent argues no part of the distribution is exempt from the 10-percent additional tax we agree with respondent that petitioner’s distribution does not qualify for any exception to the 10-percent additional tax and we reject petitioner’s argument that mrs barkley was a participant for purposes of sec_72 the term participant is defined by employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_834 u s c sec_1002 as any employee or former employee of an employer or any member or former member of an employee_organization who is or may become eligible to receive a benefit of any type from an employee_benefit_plan which covers employees of such employer or members of such organization or whose beneficiaries may be eligible to receive any such benefit see also 489_us_101 the supreme court quoting 754_f2d_473 2d cir defined participant for erisa purposes to mean ‘employees in or reasonably expected to be in currently covered employment’ mrs barkley was not an employee of pacific bell petitioner was the pacific bell employee and plan participant 9the definitions in tit i of the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_839 u s c sec a apply to any employee_benefit_plan maintained by an employer engaged in interstate commerce whether or not the plan is a qualified_plan for purposes of the internal_revenue_code petitioner’s application_for pension benefit identifies him as the plan participant and distinguishes between petitioner as the participant and mrs barkley as his spouse petitioner has offered no evidence that mrs barkley was considered a participant under the terms of the plan petitioner’s reliance on sec_417 and sec_418d to support his argument that mrs barkley was a participant is misplaced sec_417 defines the term vested_participant for purposes of sec_417 and sec_401 as any participant who has a nonforfeitable right within the meaning of sec_411 to any portion of such participant’s accrued_benefit but does not define the term participant sec_411 sets forth the various requirements by which an employee’s retirement benefit becomes nonforfeitable the definition of inactive_participant contained in sec_418d refers to a person not in covered_service under a plan who is in pay status under the plan or who has a nonforfeitable right to plan benefits the definition is relevant only for purposes of sec_418d which is completely inapplicable to this case petitioner has taken these provisions out of context and they do not support his contention that mrs barkley was a participant in the plan we conclude therefore that mrs barkley was not an employee of pacific bell or a participant in the plan the record demonstrates that petitioner was the covered_employee and plan participant the record also demonstrates that the distribution was attributable to petitioner’s retirement and not to any disability of his because sec_72 requires that a distribution be attributable to the employee’s being disabled in order for the exception to the 10-percent additional tax to apply we hold that petitioner does not qualify for the sec_72 exception iv sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return in the amount of percent of the tax_liability required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite respondent has met his burden of production under sec_7491 because petitioner admits and the record clearly establishes that petitioner failed to file his tax_return by the due_date consequently petitioner was obligated to prove that he was not liable for the addition_to_tax under sec_6651 this he failed to do petitioner testified that he did not prepare and file his return timely because he had fallen behind in maintaining his books_and_records petitioner attributed this to the burden of coping with mrs barkley’s physical deterioration and mental lapses the overtime that pacific bell required him to work the time he spent operating the apartment and his own depression while caring for mrs barkley certainly required a significant portion of petitioner’s time we note that petitioner no longer worked for pacific bell during during petitioner began to attend school in addition to managing the apartment complex and caring for his spouse proof that a taxpayer worked long hours and was too busy to file a timely return is insufficient to establish reasonable_cause under sec_6651 howe v commissioner tcmemo_2000_291 moreover petitioner has a history of filing delinquent income_tax returns that predates the diagnosis of his spouse’s disability because petitioner introduced no evidence of any legally sufficient reason for his failure_to_file a timely return we hold that he did not have reasonable_cause for his failure_to_file as required by sec_6651 and that therefore petitioner is liable for the addition_to_tax respondent determined we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
